     Case 2:11-cv-02797-TLN-CKD Document 349 Filed 03/05/19 Page 1 of 10


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11     THOMAS T. AOKI, et al.,                          No. 2:11-cv-02797-TLN-CKD
12                       Plaintiffs
                                                        FINAL PRETRIAL ORDER
13            v.
                                                        TRIAL DATE: March 25, 2019
14     GREGORY FORD GILBERT, et al.,                    TIME: 9:00 a.m.
15                       Defendants.
16

17           This Court held a Final Pretrial Conference on February 21, 2019. Plaintiffs THOMAS T.

18    AOKI and AOKI DIABETES RESEARCH INSTITUTE (“Plaintiffs”) were represented by

19    counsel Frank Sommers of Sommers and Schwartz, and Duyen Nguyen of DTN Law Group.

20    Defendant GREGORY FORD GILBERT represented himself, as well as all other Defendants.

21    Attorney Robert Kent, formerly co-counsel for Mr. Gilbert and three entity defendants, had a

22    motion to withdraw as counsel on calendar, but did not appear at the hearing. Mr. Kent’s motion

23    is presently pending before the Court and will be addressed by separate order.

24           After hearing, the Court makes the following findings and orders:

25    I.      JURISDICTION / VENUE

26           The Court has original and exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331,

27    1338(a), and 1338(b). The Court has supplemental jurisdiction over all other claims under 28

28    U.S.C. 1367(a).
                                                       1
     Case 2:11-cv-02797-TLN-CKD Document 349 Filed 03/05/19 Page 2 of 10


 1            Venue is proper in this District pursuant to 28 U.S.C. § 1391. Jurisdiction and venue are

 2    not contested.

 3     II.     SETTLEMENT CONFERENCE

 4            The parties previously engaged in a short mediation that was unsuccessful. Defendants

 5    expressed an interest in having the Court schedule a settlement conference. Counsel for Plaintiffs

 6    responded that Plaintiffs were not interested in settling and were prepared to proceed to trial. No

 7    settlement conference will be set unless the parties indicate otherwise.

 8     III.    JURY TRIAL

 9            The parties have stipulated to a bench trial.

10     IV.     UNDISPUTED FACTS

11            The parties previously submitted statements of core facts, some of which appear

12    undisputed, and others of which appear to be disputed. They have also submitted statements of

13    core disputed facts. At the pretrial conference, counsel for each party stated that they would be

14    willing and able to stipulate to a single set of undisputed facts, and a single set of disputed facts.

15    Such statements shall be filed not later than one week before trial.

16     V.      DISPUTED FACTUAL ISSUES

17            See above.

18     VI.     DISPUTED EVIDENTIARY ISSUES

19            Plaintiffs identified in their pretrial statement four specific disputed evidentiary issues

20    which they state will be subject to prospective motions in limine. Those statements are
21    incorporated herein. Defendants responded to those issue statements, but did not identify any

22    additional potential motions.

23     VII.    SPECIAL INFORMATION IN PATENT ACTIONS
24            Plaintiffs have identified eight (8) patents involved in this litigation, and have provided

25    the name, number, filing, and issue date of each, as well as an abstract. Defendants have

26    identified a single additional patent, along with the name, number, filing date, and abstract. Both
27    parties have also identified all persons claiming an interest in the respective patents. All

28    statements are incorporated herein.
                                                          2
     Case 2:11-cv-02797-TLN-CKD Document 349 Filed 03/05/19 Page 3 of 10


 1    VIII. WITNESSES

 2         Plaintiff lists the following prospective witnesses:

 3         a.   Matt Kalifeh

 4         b.   Marty Barnett

 5         c.   David Dyer

 6         d.   Edwin W. McConnell

 7         e.   Mitchell T. McConnell

 8         f.   Thomas Aoki

 9         g.   Michael Arcangeli

10         h.   Anthony Roderick Barber, MD

11         i.   Michael Bradley, RN

12         j.   Cheryl Clark

13         k.   Jon Eckel

14         l.   Jon Elliott

15         m. Andrew Elliott

16         n.   Robert Fredericks, MD

17         o.   Mark Gunderson

18         p.   Richard Guthrie, MD

19         q.   PMK of Health Innovations

20         r.   PMK of ACSRC, LLC

21         s.   Shuyuan Tang

22         t.   Cheng Shao

23         u.   Gary Jensen

24         v.   Joyce Johnston

25         w. Eric Masamori

26         x.   Stan Mailhiot

27         y.   Nathan Nachlas

28         z.   Dawn Villaci
                                                      3
     Case 2:11-cv-02797-TLN-CKD Document 349 Filed 03/05/19 Page 4 of 10


 1         aa. Natalie Pereyra

 2         bb. Stephenie Rhinesmith

 3         cc. PMK of Deepal Cemo Medical Solutions, LLC

 4         dd. Sammy F. Cemo

 5         ee. Deepal Wannakuwatte

 6         ff. Randall Sarte

 7         gg. Elsie Soeldner, RN

 8         hh. Michael Truong, MD

 9         ii.   Joan Werblun, RN

10         jj.   Mark Wray

11         kk. Gregory Gilbert

12         ll.   Kevin Buckman

13         mm. Trina Gilbert

14         nn. Tara Gilbert

15         oo. Richard Girard

16         pp. Melanie Kunz

17         qq. Michael McCarthy

18         rr. Trevor Miller

19         ss. John Mullen

20         tt.   Robert Nelson, MD
21         uu. Marc Rose, MD

22         vv. Timothy Tight

23         ww. Glenn Wilson

24         Defendant lists the following prospective witnesses:

25         a. Robert Beard

26         b. David Bradley
27         c. Julie Briggs

28         d. Kevin Buckman, MD
                                                    4
     Case 2:11-cv-02797-TLN-CKD Document 349 Filed 03/05/19 Page 5 of 10


 1         e. Charles Burbage

 2         f. David Capper, MD

 3         g. John Cummings

 4         h. Leno DeGuzman, MD

 5         i. Nancy Derthic, NP

 6         j. John Elliott, MD

 7         k. Chui Fasing

 8         l. Robert Fish

 9         m. John Fitzgerald

10         n. Gregory Ford Gilbert

11         o. Travis Gilbert

12         p. Trevor Gilbert

13         q. Richard Girard

14         r. Eugine Grecu

15         s. Shelia Hargrove, RN

16         t. Frank Holeman

17         u. Jill Hopper, NP

18         v. Edward Iaconis

19         w. Jacklyn Jenkins

20         x. Mike Knowles
21         y. Marc Kunz

22         z. Melanie Kunz, NP

23         aa. Jonathan Lakey, PhD

24         bb. Chris Lawter

25         cc. David Mayeux

26         dd. Michael McCarthy, PA
27         ee. Max McCombs

28         ff. Tara Miller
                                            5
     Case 2:11-cv-02797-TLN-CKD Document 349 Filed 03/05/19 Page 6 of 10


 1             gg. John Mullin

 2             hh. James Novak, MD

 3             ii. Taylor Romine

 4             jj. Marc Rose, MD

 5             kk. Richard Sandberg

 6             ll. Larry Sturchio

 7             mm.    Timothy Tight

 8             nn. Michael Troung, MD

 9             oo. UCD Responsible Person

10             pp. Robin Willcourt, MD

11             qq. Glenn Wilson

12             rr. Daniel Wyles

13             ss. Nardo Zaias, MD

14             tt. Carolyn Lo, RN APN

15             A.     No other witnesses will be permitted to testify unless: (1) the party offering the

16    witness demonstrates that the witness is for the purpose of rebutting evidence which could not be

17    reasonably anticipated at the Final Pretrial Conference, or (2) the witness was discovered after the

18    Final Pretrial Conference and the proffering party makes the showing required in section B

19    below.

20             B.     Upon the post-pretrial discovery of witnesses, the attorney shall promptly inform
21    the Court and opposing parties of the existence of the unlisted witnesses so that the Court may

22    consider at trial whether the witnesses shall be permitted to testify. The evidence will not be

23    permitted unless: (1) The witnesses could not reasonably have been discovered prior to pretrial;

24    (2) the Court and opposing counsel were promptly notified upon discovery of the witnesses; (3) if

25    time permitted, counsel proffered the witnesses for deposition; (4) if time did not permit, a

26    reasonable summary of the witnesses’ testimony was provided by opposing counsel.
27    IX.      EXHIBITS-SCHEDULES AND SUMMARIES

28             Plaintiffs and Defendants have each filed an extensive exhibit list with the Court. (See
                                                         6
     Case 2:11-cv-02797-TLN-CKD Document 349 Filed 03/05/19 Page 7 of 10


 1    ECF Nos. 322-2 (Plaintiffs) and 334 (Defendants).) Those lists are incorporated here by

 2    reference. The parties are ordered to meet and confer and stipulate, where possible, to the

 3    authenticity and admissibility of exhibits prior to trial. The parties shall exchange exhibits

 4    with each other and provide copies to the Court not later than one week before the first day of

 5    trial.

 6             Plaintiff’s exhibits shall be listed numerically. Defendant’s exhibits shall be listed

 7    alphabetically, A1-Z1, followed by A2-Z2, A3-Z3, etc. The parties shall use the standard

 8    exhibit stickers provided by the Court Clerk’s Office: pink for Plaintiff and blue for Defendant.

 9    All multi-page exhibits shall be fastened together and each page within the exhibit shall be

10    numbered. All photographs shall be marked individually. The list of exhibits shall not include

11    excerpts of depositions which may be used to impeach witnesses.

12             Each party may use an exhibit designated by the other. In the event that Plaintiff and

13    Defendant offer the same exhibit during trial, that exhibit shall be referred to by the designation

14    the exhibit is first identified. The Court cautions the parties to pay attention to this detail so that

15    all concerned will not be confused by one exhibit being identified with both a number and a letter.

16             A.     The Court will not permit introduction of exhibits not listed in the parties’

17    respective exhibit lists unless: (1) the party proffering the exhibit demonstrates that the exhibit is

18    for the purpose of rebutting evidence which could not be reasonably anticipated at the Pretrial

19    Scheduling Conference, or (2) the exhibit was discovered after the Pretrial Scheduling

20    Conference and the proffering party makes the showing required in paragraph “B” below.
21             B.     Upon the post-pretrial discovery of exhibits, the attorneys shall promptly inform

22    the Court and opposing counsel of the existence of such exhibits so that the Court may consider at

23    trial their admissibility. The exhibits will not be received unless the proffering party

24    demonstrates: (1) the exhibits could not reasonably have been discovered prior to pretrial; (2) the

25    Court and counsel were promptly informed of their existence; (3) counsel forwarded a copy of the

26    exhibit(s) (if physically possible) to opposing counsel. If the exhibit(s) may not be copied, the
27    proffering counsel must show that he or she has made the exhibit(s) reasonably available for

28    inspection by opposing counsel.
                                                          7
     Case 2:11-cv-02797-TLN-CKD Document 349 Filed 03/05/19 Page 8 of 10


 1           C.      As to each exhibit, each party is ordered to exchange a copy identical to the

 2    Court’s copy, or other reproduction of the exhibit(s) in a three-ring binder(s) not later than one

 3    week before trial.

 4           D.      The attorney or representative for each party is directed to present the one copy of

 5    the exhibit(s) and exhibit list to the Court Clerk’s Office, no later than 3:00 p.m., one week

 6    before trial. The Court shall be presented with a copy of the exhibit(s) in a 3-ring binder(s) with

 7    a side tab identifying each exhibit by number or letter. Each binder shall be no larger than three

 8    inches in width and have an identification label on the front and side panel.

 9           E.      It is the duty of counsel to ensure that witnesses have access to a copy of exhibit(s)

10    if needed.

11

12    X.      DISCOVERY DOCUMENTS

13           A.      Lodging Deposition Transcripts and Video Files

14           It is the duty of counsel to ensure that any deposition transcripts which are to be used at

15    trial have been lodged with the Clerk of the Court one week prior to trial. Counsel are

16    cautioned that a failure to discharge this duty may result in the Court precluding use of the

17    deposition or imposition of such other sanctions as the Court deems appropriate.

18           B.      Use of Depositions

19           The parties are ordered to file with the Court and exchange between themselves not later

20    than one week before trial a statement designating portions of depositions intended to be offered
21    or read into evidence (except for portions to be used only for impeachment or rebuttal).

22           C.      Interrogatories and Admissions

23           To the extent the parties intend to offer or read into evidence any portions of Answers to

24    Interrogatories or Admissions, a statement designating those discovery responses shall also be

25    filed and exchanged not later than one week before trial (except portions to be used only for

26    impeachment or rebuttal).
27    XI.    FURTHER DISCOVERY OR MOTIONS
28           The Court has previously ruled on all outstanding discovery matters. The parties are free
                                                        8
     Case 2:11-cv-02797-TLN-CKD Document 349 Filed 03/05/19 Page 9 of 10


 1    to engage in informal agreements regarding discovery and law and motion matters, but any such

 2    agreements will not be enforceable in this Court.

 3    XII. MOTIONS IN LIMINE
 4           The parties’ motions in limine are due not later than two weeks before the first day of

 5    trial. Oppositions are due not later than one week before trial.

 6    XIII. AGREED STATEMENTS - JOINT STATEMENT OF CASE
 7           The parties were unable to agree upon a joint statement of the case. Because they have

 8    stipulated to a bench trial, however, the Court does not need a joint statement and one will not be

 9    required.

10    XIV. AUDIO/VISUAL EQUIPMENT
11           Prior to and at the final pretrial conference, Defendants indicated an intent to have certain

12    witnesses appear by televideo. At the conference, Plaintiffs’ counsel agreed to work with counsel

13    for Defendants to arrange for such appearances, and the Court ordered the parties to work out the

14    details (such as, for example, the logistics of presenting exhibits to witnesses and the timing of

15    calling witnesses by video). The Court indicated that, provided the parties could arrange for it,

16    televideo appearances would be permissible. In exchange, Mr. Gilbert agreed to accept service of

17    subpoenas on behalf of all Defendants. The Court has since received Plaintiffs’ Ex Parte

18    Application for Order Authorizing Remote Testimony by Video (ECF No. 343), and

19    Defendants’ response thereto (ECF No. 346). Understanding that there is now a dispute

20    over televideo appearances, the Court will address Plaintiffs’ application by separate order.
21           The parties are required to file electronically a joint request to the Courtroom Deputy

22    Clerk, Michele Krueger, fourteen (14) days before trial, if they wish to reserve and arrange for

23    orientation with all parties on the Court’s mobile audio/visual equipment for presentation of

24    evidence. There will be one date and time for such orientation.

25    XV. DATE AND LENGTH OF TRIAL
26           Trial is scheduled for March 25, 2019. The estimated length of trial is fifteen (15) days.
27    Due to a scheduling conflict, however, the Court indicated during the pretrial conference that this

28    trial will be dark April 8 and 9, 2019. To accommodate those lost days, trial in this matter will
                                                          9
     Case 2:11-cv-02797-TLN-CKD Document 349 Filed 03/05/19 Page 10 of 10


 1    generally begin at 9:00 AM and end between 5:30 and 6:00 PM on the days the Court is in

 2    session, with the exception of Thursdays, which are limited sessions. Counsel will be advised of

 3    any changes to these general hours. Counsel are to email Michele Krueger, Courtroom Deputy

 4    Clerk, at mkrueger@caed.uscourts.gov or call 916-930-4163 on March 18, 2019, to ascertain the

 5    status of the trial date.

 6     XVI. OBJECTIONS TO PRETRIAL ORDER
 7            Each party is granted ten (10) days from the date of electronic filing of this Final Pretrial

 8    Order to object to any part of the order or to request augmentation to it. A Final Pretrial Order

 9    will be modified only upon a showing of manifest injustice. If no objection or modifications are

10    made, this Order will become final without further order of the Court and shall control the

11    subsequent course of the action, pursuant to Rule 16(e) of the Federal Rules of Civil Procedure.

12            IT IS SO ORDERED.

13    Dated: March 5, 2019

14

15
                                              Troy L. Nunley
16                                            United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28
                                                         10
